MEMORANDUM **
Ian LaMonte Cormier, a California state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action alleging that police officers, a state court judge, a county prosecutor, and Cormier’s trial and appellate counsel collectively denied him a fair trial in 1986. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals pursuant to the screening provisions of the Prison Litigation Reform Act, 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We affirm.
Because a judgment in Cormier’s favor would necessarily imply the invalidity of his conviction, and he did not allege that his conviction has already been invalidated, this action is barred by Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.